Exhibit 10.4

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

[Dealer Name]

[Dealer Address]

[                ], 2020

 

To:

Square, Inc.

1455 Market Street, Suite 600

San Francisco, CA 94103

Attention: Treasury

Telephone No.: (415) 375-3176

Email: treasury@squareup.com

 

Re:

[Base][Additional] Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Square, Inc. (“Company”) to
[                ] (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. Each party further agrees that
this Confirmation together with the Agreement evidence a complete binding
agreement between Company and Dealer as to the subject matter and terms of the
Transaction to which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.

This Confirmation evidences a complete and binding agreement between Dealer and
Company as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Company had executed an
agreement in such form on the date hereof (but without any Schedule except for
(i) the election of US Dollars (“USD”) as the Termination Currency, and
(ii) (a) the election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Company with a “Threshold Amount” of USD
100,000,000, (b) the phrase “or becoming capable at such time of being declared”
shall be deleted from clause (1) of such Section 5(a)(vi), and (c) the following
language shall be added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”). In the

 

1



--------------------------------------------------------------------------------

  event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. For the avoidance of doubt, except to the
extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions. The Transaction hereunder shall be the
sole Transaction under the Agreement. If there exists any ISDA Master Agreement
between Dealer and Company or any confirmation or other agreement between Dealer
and Company pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Company, then notwithstanding anything to the contrary in
such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Company are parties, the Transaction shall not be
considered a Transaction under, or otherwise governed by, such existing or
deemed ISDA Master Agreement.

 

2.

The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:

   [             ], 2020

Effective Date:

   The second Exchange Business Day immediately prior to the Premium Payment
Date

Warrants:

   Equity call warrants, each with the terms set forth herein. For the purposes
of the Equity Definitions, each reference to a Warrant herein shall be deemed to
be a reference to a Call Option.

Warrant Style:

   European

Seller:

   Company

Buyer:

   Dealer

Shares:

   The Class A Common Stock of Company, par value USD 0.0000001 per Share
(Exchange symbol “SQ”).

Number of Warrants:

   [             ]1. For the avoidance of doubt, the Number of Warrants shall be
reduced by any Warrants exercised or deemed exercised hereunder. In no event
will the Number of Warrants be less than zero.

 

1 

This is equal to (i) the number of Convertible Notes initially issued on the
closing date for the Convertible Notes (or, for the Additional Warrant
Confirmation, the number of additional Convertible Notes), multiplied by
(ii) the initial Conversion Rate, multiplied by (iii) the applicable percentage
for Dealer.

 

2



--------------------------------------------------------------------------------

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD [ ]

Premium:

   USD [ ]

Premium Payment Date:

   [ ], 2020

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section. Procedures for Exercise.   

Expiration Time:

   The Valuation Time

Expiration Dates:

   Each “ Expiration Date” set forth in Annex A hereto shall be an Expiration
Date for a number of Warrants equal to the Daily Number of Warrants for such
Expiration Date; provided that, notwithstanding anything to the contrary in the
Equity Definitions, if any such date is a Disrupted Day in whole or in part,
(i) the Calculation Agent may make reasonable adjustments in good faith and in a
commercially reasonable manner, if applicable, to the Daily Number of Warrants
for which such date shall be an Expiration Date and shall designate a Scheduled
Trading Day or Scheduled Trading Days following the last scheduled Expiration
Date as the Expiration Date(s) for the remaining Daily Number of Warrants for
the originally scheduled Expiration Date and (ii) if the Daily Number of
Warrants for such Disrupted Day is not reduced to zero pursuant to the foregoing
clause (i), determine the Settlement Price for such Disrupted Day in a
commercially reasonable manner based on transactions in the Shares on such
Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day; and provided further that if such Expiration    

 

3



--------------------------------------------------------------------------------

   Date has not occurred pursuant to this clause as of the eighth Scheduled
Trading Day following the last scheduled Expiration Date under the Transaction,
the Calculation Agent shall have the right to declare such Scheduled Trading Day
to be the final Expiration Date and, notwithstanding anything to the contrary in
this Confirmation or the Equity Definitions, the Settlement Price for such
Expiration Date shall be the prevailing market value per Share as determined by
the Calculation Agent in good faith and in a commercially reasonable manner.

First Expiration Date:

   August 1, 2026 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the “Daily Number of Warrants” set forth opposite
such Expiration Date in Annex A hereto, subject to adjustment pursuant to the
provisos to “Expiration Dates”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date,
unless Buyer notifies Seller (by telephone or in writing) prior to the
Expiration Time on such Expiration Date that it does not wish Automatic Exercise
to occur, in which case Automatic Exercise will not apply to such Expiration
Date.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by (A) deleting
the words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption; in each case, that the Calculation Agent determines is
material.”

    

   Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

 

4



--------------------------------------------------------------------------------

Regulatory Disruption:

   Any event that Dealer, in its reasonable discretion, based on the advice of
counsel, determines makes it appropriate, with regard to any legal, regulatory
or self-regulatory requirements or related policies and procedures (so long as
such requirements or related policies and procedures are similarly applicable to
transactions similar to the Transaction and consistently applied), for Dealer to
refrain from or decrease any market activity in connection with the Transaction.
Valuation Terms.   

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in good faith
and in a commercially reasonable manner.

Valuation Date:

   Each Exercise Date. Settlement Terms.   

Settlement Method Election:

   Applicable; provided that (i) references to “Physical Settlement” in
Section 7.1 of the Equity Definitions shall be replaced by references to “Net
Share Settlement”; (ii) Company may elect Cash Settlement only if Company
represents and warrants to Dealer in writing on the date of such election that
(A) Company is not in possession of any material non-public information with
respect to Company or the Shares, (B) Company is electing Cash Settlement in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws, and (C) the assets of Company at their fair valuation
exceed the liabilities of Company (including contingent liabilities), the
capital of Company is adequate to conduct the business of Company, and Company
has the ability to pay its debts and obligations as such debts mature and does
not intend to, or does not believe that it will, incur debt beyond its ability
to pay as such debts mature; and (iii) the same election of settlement method
shall apply to all Expiration Dates hereunder.

Electing Party:    

   Company

Settlement Method Election Date:

   The second Scheduled Trading Day immediately preceding the scheduled First
Expiration Date.

 

5



--------------------------------------------------------------------------------

Default Settlement Method:

   Net Share Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System, and Dealer shall be treated as the holder
of record of such Shares at the time of delivery of such Shares or, if earlier,
at 5:00 p.m. (New York City time) on such Settlement Date, and Company shall pay
to Dealer cash in lieu of any fractional Share valued at the Settlement Price on
the relevant Valuation Date.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.    The
Share Delivery Quantity shall be delivered by Company to Dealer no later than
12:00 noon (New York City time) on the relevant Settlement Date.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Settlement Price:    

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page SQ <equity> AQR
(or any successor thereto) in respect of the regular trading session (including
any extensions thereof but without regard to pre-open or after hours trading
outside of such regular trading session) on such Valuation Date (or if such
price is unavailable or manifestly incorrect, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent in good faith and in
a commercially reasonable manner based on generally available market data for
transactions of this type using, if practicable, a volume-weighted methodology).

 

6



--------------------------------------------------------------------------------

Settlement Dates:

   As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(j) hereof.

Other Applicable Provisions:

   In the event Net Share Settlement is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, as
if Physical Settlement applied to the Transaction.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer in the event of Net Share
Settlement may be, upon delivery, subject to restrictions and limitations
arising from Company’s status as Issuer of the Shares under applicable
securities laws.

Cash Settlement:

   If Cash Settlement is applicable, then on the relevant Cash Settlement
Payment Date, Company shall pay to Dealer an amount of cash in USD equal to the
Net Share Settlement Amount for such Cash Settlement Payment Date.

3.  Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that the parties hereto agree (i) that
any Share repurchases by Company pursuant to Rule 10b-18 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or Rule 10b5-1 of the
Exchange Act on customary terms, at prevailing market prices, volume-weighted
average prices or discounts thereto shall not be considered Potential Adjustment
Events and (ii) it shall be an additional Potential Adjustment Event hereunder
if Company becomes, or is otherwise deemed to directly or indirectly control, a
bank, insured depository institution or bank holding company for purposes of the
Bank Holding Company Act of 1956, as amended, including pursuant to Section 163
of the WSTAA (as defined below) (a “Bank Regulatory Event”). For the avoidance
of doubt, in making any adjustments under the Equity Definitions, the
Calculation Agent may make adjustments, if any, in a commercially reasonable
manner to any one or more of the Strike Price, the Number of Warrants, the Daily
Number of Warrants, the Warrant Entitlement and the composition of the Shares.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed

 

7



--------------------------------------------------------------------------------

   by Section 9(e) of this Confirmation in lieu of Article 10 or Section 11.2(c)
of the Equity Definitions. For the avoidance of doubt, Calculation Agent
Adjustment and the provisions in Section 9(f) of this Confirmation shall
continue to apply until the obligations of the parties (including any
obligations of Company pursuant to Section 9(o)(ii) of this Confirmation) under
the Transaction have been satisfied in full.

Extraordinary Events applicable to the Transaction:

  

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person that is a corporation organized under the laws of the United States, any
State thereof or the District of Columbia.

Consequence of Merger Events:

  

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(g)(ii)(B) of this Confirmation, the provisions
of Section 9(g)(ii)(B) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
for all or any portion of the Transaction.

 

8



--------------------------------------------------------------------------------

Consequence of Tender Offers:

  

Tender Offer:

   Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(g)(ii)(A) of this Confirmation, the provisions of
Section 9(g)(ii)(A) will apply; and provided further that the definition of
“Tender Offer” in Section 12.1(d) of the Equity Definitions is hereby amended by
replacing the phrase “greater than 10%” with “greater than 20%”.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the fifth and sixth lines
shall be deleted in their entirety and replaced with the words “effect on the
Warrants of such Announcement Event solely to account for changes in volatility,
expected dividends, stock loan rate or liquidity relevant to the Shares or the
Warrants”, and (z) for the avoidance of doubt, the Calculation Agent shall
determine in a commercially reasonable manner whether the relevant Announcement
Event has had an economic effect on the Transaction (and, if so, adjust the
terms of the Transaction in a commercially reasonable manner as determined by
reference to such Announcement Event) on one or more occasions on or after the
date of the Announcement Event up to, and including, the Expiration Date, any
Early Termination Date and/or any other date of cancellation thereof, it being
understood that any adjustment in respect of an Announcement Event shall take
into account any earlier adjustment relating to the same Announcement Event. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable. For
the avoidance of doubt, each of Dealer and Company confirms and agrees that in
making any Modified Calculation Agent Adjustment on account of an Announcement
Event pursuant to this section that the Calculation Agent shall take into
account the economic effect of the Announcement Event on the Dealer’s
commercially reasonable hedge position with respect to this Transaction.

 

9



--------------------------------------------------------------------------------

Announcement Event:

   (i) The public announcement by Company or a third party that has a bona fide
intent to become a party (a “Valid Third Party Entity”) of (x) any transaction
or event that, if completed, would constitute a Merger Event or Tender Offer,
(y) any potential acquisition by Issuer and/or its subsidiaries where the
aggregate consideration exceeds 35% of the market capitalization of Issuer as of
the date of such announcement (an “Acquisition Transaction”) or (z) the
intention to enter into a Merger Event or Tender Offer or an Acquisition
Transaction, (ii) the public announcement by Issuer of an intention to solicit
or enter into, or to explore strategic alternatives or other similar undertaking
that may include, a Merger Event or Tender Offer or an Acquisition Transaction
or (iii) any subsequent public announcement by Company or any Valid Third Party
Entity of a change to a transaction or intention that is the subject of an
announcement of the type described in clause (i) or (ii) of this sentence
(including, without limitation, a new announcement, whether or not by the same
party, relating to such a transaction or intention or the announcement of a
withdrawal from, or the abandonment or discontinuation of, such a transaction or
intention), as determined by the Calculation Agent. For the avoidance of doubt,
the occurrence of an Announcement Event with respect to any transaction or
intention shall not preclude the occurrence of a later Announcement Event with
respect to such transaction or intention; provided that if the Calculation Agent
shall make any adjustment to the terms of any Warrant upon the occurrence of a
particular “Announcement Event,” then the Calculation Agent shall make an
adjustment to the terms of that same Warrant upon any announcement prior to the
earlier of the Expiration Date, any Early Termination Date and/or any other date
of cancellation regarding the abandonment of any such event that gave rise to
the original Announcement Event.

Modified Calculation

Agent Adjustment:

   If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Company being different
from the issuer of the Shares, then with respect to such Merger Event, as a
condition precedent to the adjustments contemplated in Section 12.2(e)(i) of the
Equity Definitions, Company and the issuer of the Shares shall, prior to the
Merger Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or

 

10



--------------------------------------------------------------------------------

   appropriate to allow Dealer to continue as a party to the Transaction, as
adjusted under Section 12.2(e)(i) of the Equity Definitions, and to preserve its
commercially reasonable hedging or hedge unwind activities in connection with
the Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (so long as such requirements or related policies and procedures are
similarly applicable to transactions similar to the Transaction and consistently
applied), and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

Nationalization, Insolvency or Delisting

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing the
parenthetical beginning after the word “regulation” in the second line thereof
with the phrase “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute)”.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

 

11



--------------------------------------------------------------------------------

Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following sentence at the end of such Section:
   “For the avoidance of doubt, (i) the term “equity price risk” shall be deemed
to include, but shall not be limited to, stock price and volatility risk, and
(ii) any such transactions or assets referred to in clause (A) or (B) above must
be available on commercially reasonable pricing terms.”; and    (ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:

   Applicable; provided that the following parenthetical shall be inserted
immediately following the word “expense” in the third line of
Section 12.9(a)(vi) of the Equity Definitions: “(including, for the avoidance of
doubt, the incurrence of any stock borrow expense in excess of Hedging Party’s
expectation as of the Trade Date, other than to the extent resulting from an
Increased Cost of Stock Borrow)

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   200 basis points

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   0 basis points until May 1, 2026 and 25 basis points thereafter.

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer.

Hedging Adjustment:

   For the avoidance of doubt, whenever the Calculation Agent, Hedging Party or
Determining Party, as the case may be, is permitted to make a determination,
calculation or adjustment pursuant to the terms of this Confirmation or the
Equity Definitions to take into account the effect of an event, the Calculation
Agent, Hedging Party or Determining Party, as the case may be shall make such
adjustment, if any, in a commercially reasonable manner and by reference to the
effect of such event on Dealer assuming that Dealer maintains a commercially
reasonable hedge position.

 

12



--------------------------------------------------------------------------------

Non-Reliance:

   Applicable.

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

 

4.

Calculation Agent. Dealer; provided that following the occurrence and during the
continuance of an Event of Default of the type described in Section 5(a)(vii) of
the Agreement with respect to which Dealer is the sole Defaulting Party, if the
Calculation Agent fails to timely make any calculation, adjustment or
determination required to be made by the Calculation Agent hereunder or to
perform any obligation of the Calculation Agent hereunder and such failure
continues for five Exchange Business Days following notice to the Calculation
Agent by Company of such failure, Company shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the first date the
Calculation Agent fails to timely make such calculation, adjustment or
determination or to perform such obligation, as the case may be, and ending on
the earlier of the Early Termination Date with respect to such Event of Default
and the date on which such Event of Default is no longer continuing, as the
Calculation Agent. All calculations and determinations by the Calculation Agent
shall be made in good faith and in a commercially reasonable manner. Following
any calculation by the Calculation Agent hereunder, upon written request by
Company, the Calculation Agent will provide to Company by email to the email
address provided by Company in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; provided, however, that in no
event will Dealer be obligated to share with Company any proprietary or
confidential data or information or any proprietary or confidential models used
by it.

 

5.

Account Details.

 

  (a)

Account for payments to Company:

Bank: [                ]    

ABA#: [                ]    

Acct No.: [                ]    

Beneficiary: [                ]    

Ref: [                ]

Account for delivery of Shares from Company:

[                ]

 

  (b)

Account for payments to Dealer:

[                ]

Account for delivery of Shares from Dealer:

[                ]

 

6.

Offices.

 

  (a)

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: [                ]

 

7.

Notices.

 

  (a)

Address for notices or communications to Company:

Square, Inc.

 

13



--------------------------------------------------------------------------------

1455 Market Street, Suite 600

San Francisco, CA 94103

Attention: Treasury                

Telephone No.: (415) 375-3176

Facsimile No.: treasury@squareup.com

 

  (b)

Address for notices or communications to Dealer:

[                 ]

And email notification to the following address:

[                ]

 

8.

Representations, Warranties and Covenants of Company and Dealer.

 

  I.

Representations of Company. Company hereby represents and warrants to Dealer
that each of the representations and warranties of Company set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”) dated as of [•],
2020, among Company and [Banks] as representatives of the several Purchasers
named in Schedule I thereto (the “Initial Purchasers”), is true and correct and
is hereby deemed to be repeated to Dealer as if set forth herein. Company hereby
further represents and warrants to Dealer on the date hereof, on and as of the
Premium Payment Date and, in the case of the representations in Section 8I(a),
at all times until termination of the Transaction, that:

 

  (a)

A number of Shares equal to the Maximum Number of Shares (as defined below) (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights. Company represents and warrants to Dealer that
the Maximum Number of Shares is equal to or less than the number of authorized
but unissued Shares of Company that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Number of Shares (such Shares, the
“Available Shares”). Company shall not take any action to decrease the number of
Available Shares below the Maximum Number of Shares.

 

  (b)

Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

  (c)

Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

 

  (d)

To Company’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares, other than
any regulation that Dealer would be subject to as a result of it being a
regulated entity under U.S. various applicable laws, including U.S. securities
laws and FINRA.

 

  (e)

Company (i) is an “institutional account” as defined in FINRA Rule 4512(c); (ii)
is capable of evaluating investment risks independently, both in general and
with regard to all transactions and investment strategies involving a security
or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons; and (iii) will notify
Dealer if any of the statements contained in clause (i) or (ii) of this
Section 8I(f) ceases to be true.

 

14



--------------------------------------------------------------------------------

  (f)

Without limiting the generality of Section 13.1 of the Equity Definitions,
Company acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements).

 

  (g)

Company is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or in violation of the Exchange
Act.

 

  (h)

On the Trade Date and the Premium Payment Date (i) the assets of Company at
their fair valuation exceed the liabilities of Company, including contingent
liabilities, (ii) the capital of Company is adequate to conduct the business of
Company and (iii) Company has the ability to pay its debts and obligations as
such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature.

 

  (i)

Company understands that notwithstanding any other relationship between Company
and Dealer and its affiliates, in connection with this Transaction and any other
over-the-counter derivative transactions between Company and Dealer or its
affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

 

  II.

Eligible Contract Participants. Each of Company and Dealer represents that it is
an “eligible contract participant” (as such term is defined in Section 1a(18) of
the Commodity Exchange Act, as amended, other than a person that is an eligible
contract participant under Section 1a(18)(C) of the Commodity Exchange Act).

 

  III.

Private Placement Representations. Each of Dealer and Company acknowledges that
the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2) thereof.
Accordingly, Dealer represents and warrants to Company that (i) it has the
financial ability to bear the economic risk of its investment in the Transaction
and is able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

15



--------------------------------------------------------------------------------

9.

Other Provisions.

 

  (a)

Opinions. On or prior to the Premium Payment Date, Company shall deliver to
Dealer an opinion of counsel, dated as of the Trade Date, with respect to due
incorporation, existence and good standing of Company in Delaware, the due
authorization, execution and delivery of this Confirmation, and, in respect of
the execution, delivery and performance of this Confirmation, the absence of any
conflict with or breach of any material agreement, Company’s certificate of
incorporation or Company’s by-laws. Delivery of such opinion to Dealer shall be
a condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Company shall, at least one Exchange Business Day prior to
any day on which Company effects any repurchase of Shares, promptly give Dealer
a written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the Notice Percentage would reasonably be expected to
be (i) greater than 4.5% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase/Adjustment Notice (or, in the
case of the first such Repurchase/Adjustment Notice, greater by 0.5% than the
Notice Percentage as of the date hereof); provided that Company shall not
deliver any material non-public information to any employee of Dealer unless
that employee has been identified to Company as being on the “private side”. The
“Notice Percentage” as of any day is the fraction, expressed as a percentage,
the numerator of which is the sum of (a) the product of the Number of Warrants
and the Warrant Entitlement and (b) the number of Shares underlying any other
similar warrant transaction sold by Company to Dealer and the denominator of
which is the number of Shares outstanding on such day. Company agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s commercially reasonable hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities in a commercially reasonable
manner and any losses in connection therewith with respect to the Transaction),
claims, damages, judgments, liabilities, expenses and fees (including reasonable
attorney’s fees), joint or several, which an Indemnified Person actually may
become subject to, as a result of Company’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person, such
Indemnified Person shall promptly notify Company in writing, and Company, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Company may designate in such proceeding and shall pay the reasonable fees and
expenses of such counsel related to such proceeding. Company shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or expects to be a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages, liabilities, expenses or fees referred to therein, then
Company, in lieu of indemnifying such Indemnified Person hereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages, liabilities, expenses or fees. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

16



--------------------------------------------------------------------------------

  (c)

Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Exchange Act, of a securities of
Company, other than a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not,
until the second scheduled Trading Day immediately following the Trade Date,
engage in any such distribution.

 

  (d)

Transfer or Assignment; Designation of Affiliates.

 

  (i)

Company may not transfer any of its rights or obligations under the Transaction
without the prior written consent of Dealer. Dealer may, without Company’s
consent, transfer or assign all or any part of its rights or obligations under
the Transaction to any third party; provided that after any such transfer or
assignment, Company shall not be required to pay the transferee on any payment
date an amount under Section 2(d)(i)(4) of the Agreement greater than an amount
that Company would have been required to pay to Dealer in the absence of such
transfer or assignment, except to the extent that the greater amount is due to a
Change in Tax Law after the date of such transfer or assignment; and provided
further that Dealer shall cause the transferee to deliver to the Company one
duly executed and completed applicable Internal Revenue Service Form W-8 or Form
W-9 (or successor thereto); and provided further that Dealer shall provide
prompt written notice to Company following any such Transfer. If at any time at
which (A) the Section 16 Percentage exceeds 7.5%, (B) the Warrant Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer, acting in good faith, is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Warrants to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a Terminated Portion, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Warrants equal to the number of Warrants underlying
the Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(j)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company was not the Affected Party). The “Section 16 Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and
(B) the denominator of which is the number of Shares outstanding. The “Share
Amount” as of any day is the number of Shares that Dealer and any person whose
ownership position would be aggregated with that of Dealer (Dealer or any such
person, a “Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Company that

 

17



--------------------------------------------------------------------------------

  are, in each case, applicable to ownership of Shares, including without
limitation, under state or federal banking laws (“Applicable Restrictions”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its commercially reasonable discretion.
The “Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
commercially reasonable discretion, minus (B) 1% of the number of Shares
outstanding.

 

  (ii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 

  (e)

Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date (or, if any Deficit Shares are
owed pursuant to Section 9(o)(ii) of this Confirmation, such later date on which
Company’s obligations under this Transaction have been satisfied in full), an
ex-dividend date for a cash dividend or cash distribution occurs with respect to
the Shares (an “Ex-Dividend Date”), then the Calculation Agent will adjust any
of the Strike Price, Number of Warrants, Daily Number of Warrants and/or any
other variable relevant to the exercise, settlement or payment of the
Transaction in good faith and in a commercially reasonable manner to preserve
the fair value of the Warrants after taking into account such dividend or
distribution.

 

  (f)

[Agency language, if necessary]

 

  (g)

Additional Provisions.

 

  (i)

Amendments to the Equity Definitions:

 

  (A)

Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B)

Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(provided that, solely in the case of Sections 11.2(e)(i),
(ii)(A), (iv) and (v), no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares but, for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii), (vi), (vii) and any Bank Regulatory Event
adjustments may be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares).”

 

18



--------------------------------------------------------------------------------

  (C)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants; provided that such event is not
based on (a) an observable market, other than the market for the Company’s own
stock or (b) an observable index, other than an index calculated or measured
solely by reference to Company’s own operations” at the end of the sentence.

 

  (D)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer.”

 

  (E)

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A) deleting
(1) subsection (A) in its entirety, (2) the phrase “or (B)” following subsection
(A) and (3) the phrase “in each case” in subsection (B); (B) replacing “will
lend” with “lends” in subsection (B); and (C) deleting the phrase “neither the
Non-Hedging Party nor the Lending Party lends Shares in the amount of the
Hedging Shares or” in the penultimate sentence; “Lending Party” means a third
party that is not Company or an affiliate of Company that Dealer considers to be
an acceptable counterparty (acting in good faith and in a reasonable manner in
light of (x) other transactions that Dealer (or its agent or affiliate) may have
entered into with such party and (y) any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements or related policies and procedures are imposed by law or have been
voluntarily adopted by Dealer) that apply generally to transactions of a nature
and kind similar to the transactions contemplated with such party).

 

  (F)

Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

  (y)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other in a
commercially reasonable manner.” and (4) deleting clause (X) in the final
sentence.

 

  (G)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

 

  (x)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

  (y)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine in
good faith and in a commercially reasonable manner the Cancellation Amount
payable by one party to the other.”

 

19



--------------------------------------------------------------------------------

  (ii)

Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole reasonable discretion, any portion of
the Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

  (A)

A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Company, its direct or indirect wholly owned subsidiaries or its and
their employee benefit plans, files a Schedule TO (or any successor schedule,
form or report) or any schedule, form or report under the Exchange Act
disclosing that such person or group has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of the
common equity of Company representing more than 50% of the voting power of such
common equity; provided, however, that any such filing by one or more Founders
shall be Additional Termination Event pursuant to this subsection (A) only if
such filing discloses that such Founder or Founders directly or indirectly
beneficially own more than 25% of the outstanding shares of the Shares,
excluding from the numerator and the denominator for the purpose of such
calculation (i) any Shares, or such other common equity into which Company’s
common stock has been reclassified, directly or indirectly beneficially owned by
the Founders on the date of the Indenture (including any Shares issuable upon
conversion of Class B common stock held on such date) and (ii) any Shares, or
such other common equity into which Shares have been reclassified, issued or
issuable by us to the Founders after the date of the indenture. As used herein,
‘‘Founder’’ shall mean each of (a) Jack Dorsey, (b) any trust, individual
retirement account, or business entity (including any corporation, limited
liability company, partnership, foundation or similar entity) for which Jack
Dorsey retains sole voting and dispositive power with respect to our Class B
common stock held by such trust, individual retirement account, or business
entity (including, without limitation, the Jack Dorsey Revocable Trust u/a/d
12/8/10, the Jack Dorsey Remainder Trust u/a/d 6/23/10 and West Studios, LLC),
and the trustees, legal representatives, beneficiaries and/or beneficial owners
of such trust, individual retirement account or business entity, and (c) the
estate, heirs and lineal descendants of Jack Dorsey.

 

  (B)

The consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination or the
mandatory reclassification of the Shares and Class B common stock into a single
class of common stock pursuant to the terms of the Company’s certificate of
incorporation) as a result of which the Shares would be converted into, or
exchanged for, stock, other securities, other property or assets or (II) any
share exchange, consolidation or merger of Company pursuant to which the Shares
will be converted into cash, securities or other property or assets or (III) any
sale, lease or other transfer in one transaction or a series of transactions of
all or substantially all of the consolidated assets of Company and its
subsidiaries, taken as a whole, to any person other than one of Company’s direct
or indirect

 

20



--------------------------------------------------------------------------------

  wholly owned subsidiaries. Notwithstanding the foregoing, any transaction or
transactions set forth in this clause (B) shall not constitute an Additional
Termination Event if (x) at least 90% of the consideration received or to be
received by holders of the Shares, excluding cash payments for fractional Shares
or pursuant to statutory appraisal rights, in connection with such transaction
or transactions consists of shares of common stock that are listed or quoted on
any of The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or any of their respective successors) or will be so
listed or quoted when issued or exchanged in connection with such transaction or
transactions, (y) as a result of such transaction or transactions, the Shares
will consist of such consideration, excluding cash payments for fractional
Shares or pursuant to statutory appraisal rights and (z) (i) the holders of all
classes of the Company’s common equity immediately prior to such transaction
own, directly or indirectly, more than 50% of all classes of common equity of
the continuing or surviving corporation or transferee or the parent thereof
immediately after such transaction in substantially the same proportions as such
ownership immediately prior to such transaction or (ii) any merger of the
Company is solely for the purpose of changing its jurisdiction of incorporation
that results in a reclassification, conversion or exchange of outstanding shares
of common stock solely into shares of common stock of the surviving entity.

 

  (C)

The stockholders of Company approve any plan or proposal for the liquidation or
dissolution of Company.

 

  (D)

The Shares cease to be listed or quoted on any of The New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors).

 

  (E)

Default by Company or any of its Significant Subsidiaries (as defined below)
with respect to any mortgage, agreement or other instrument under which there
may be outstanding, or by which there may be secured or evidenced, any
indebtedness for money borrowed in excess of USD 100,000,000 (or its foreign
currency equivalent) in the aggregate of the Company and/or any such subsidiary,
whether such indebtedness now exists or shall hereafter be created (i) resulting
in such indebtedness becoming or being declared due and payable or
(ii) constituting a failure to pay the principal of any such indebtedness when
due and payable at its stated maturity, upon required repurchase, upon
declaration of acceleration or otherwise, and in the cases of clauses (i) and
(ii), such acceleration shall not, after the expiration of any applicable grace
period, have been rescinded or annulled or such failure to pay or default shall
not have been cured or waived, or such indebtedness shall not have been paid or
discharged, as the case may be, within 30 days after written notice to Company
by the trustee or to the Company and the trustee by holders of at least 25% in
aggregate principal amount of notes then outstanding in accordance with the
indenture.

“Significant Subsidiary” means a subsidiary of the Company that meets the
definition of “significant subsidiary” in Article 1, Rule 1-02(w) of
Regulation S-X promulgated by the Securities and Exchange Commission (or any
successor rule); provided that, in the case of a subsidiary that meets the
criteria of clause (3) of the definition thereof but not clause (1) or
(2) thereof, in each case as such rule is in effect on the date hereof, then
such subsidiary shall not be deemed to be a Significant Subsidiary unless the
subsidiary’s income from continuing operations before income taxes, exclusive of
amounts attributable to any non-

 

21



--------------------------------------------------------------------------------

controlling interests, for the last completed fiscal year prior to the date of
such determination exceeds $50,000,000 (with such amount calculated pursuant to
Rule 1-02(w) as in effect on the date hereof). For the avoidance of doubt, for
purposes of this definition, to the extent any such subsidiary would not be
deemed to be a “significant subsidiary” under the relevant definition set forth
in Rule 1-02(w) of Regulation S-X (or any successor rule) as in effect on the
relevant date of determination, such Subsidiary shall not be deemed to be a
“Significant Subsidiary” under the indenture irrespective of whether such
subsidiary would otherwise be deemed to be a “Significant Subsidiary” after
giving effect to the proviso in the immediately preceding sentence.

 

  (F)

Dealer reasonably determines, based on the advice of counsel, that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
commercially reasonable hedging activities will comply with applicable
securities laws, rules or regulations or related policies and procedures of
Dealer generally applicable to corporate equity derivatives transactions
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer (provided that such requirements,
policies and procedures relate to regulatory issues and are generally applicable
in similar situations and are applied in a consistent manner to similar
transactions)), or Dealer, despite using commercially reasonable efforts, is
unable or reasonably determines that it is impractical or illegal to effect a
commercially reasonable hedge with respect to this Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer (provided that such
requirements, policies and procedures relate to regulatory issues and are
generally applicable in similar situations and are applied in a consistent
manner to similar transactions)).

 

  (iii)

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or portions
thereof) being the Affected Transaction and Company being the sole Affected
Party) shall be deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of
the Equity Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction.

 

  (h)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off by Company against any other obligations of the parties,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise.

 

  (i)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of the Transaction, an amount is payable by
Company to Dealer pursuant to Section 6(d)(ii) of the Agreement (any such
amount, a “Payment Obligation”), Company shall satisfy the Payment Obligation by
the Share Termination Alternative (as defined below), unless (a) Company gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8I(c) as of the date of such election and (c) Dealer agrees, in its sole
discretion, to such election, in which case the provisions of Section 6(d)(ii)
of the Agreement shall apply.

 

22



--------------------------------------------------------------------------------

Share Termination Alternative    If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 6(d)(ii) of the Agreement, subject to Section 9(j)(i) below, in
satisfaction, subject to Section 9(j)(ii) below, of the relevant Payment
Obligation, in the manner reasonably requested by Dealer free of payment. Share
Termination Delivery Property:        A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the relevant Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall adjust the amount of Share Termination Delivery Property by replacing any
fractional portion of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price (without giving effect to any discount pursuant to
Section 9(j)(i)). Share Termination Unit Price:    The value of property
contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means. In the case of a Private Placement of Share
Termination Delivery Units that are Restricted Shares (as defined below), as set
forth in Section 9(j)(i) below, the Share Termination Unit Price shall be
determined by the discounted price applicable to such Share Termination Delivery
Units. In the case of a Registration Settlement of Share Termination Delivery
Units that are Restricted Shares (as defined below) as set forth in
Section 9(j)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(j)(i). Share Termination Delivery Unit:    One
Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger

 

23



--------------------------------------------------------------------------------

   Event. If such Nationalization, Insolvency or Merger Event involves a choice
of Exchange Property to be received by holders, such holder shall be deemed to
have elected to receive the maximum possible amount of cash. Failure to Deliver:
   Inapplicable Other applicable provisions:    If Share Termination Alternative
is applicable, the provisions of Sections 9.8, 9.9, 9.11 and 9.12 (as modified
above) of the Equity Definitions will be applicable as if Physical Settlement
applied to the Transaction and the provisions set forth opposite the caption
“Representation and Agreement” in Section 2 will be applicable.

 

  (j)

Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act) (such Shares or Share Termination
Delivery Property, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) below at the election of
Company, unless Dealer waives the need for registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall elect, prior to the first Settlement Date
for the first applicable Expiration Date, a Private Placement Settlement or
Registration Settlement for all deliveries of Restricted Shares for all such
Expiration Dates, which election shall be applicable to all remaining Settlement
Dates for such Warrants and the procedures in clause (i) or clause (ii) below
shall apply for all such delivered Restricted Shares on an aggregate basis
commencing after the final Settlement Date for such Warrants. The Calculation
Agent shall make commercially reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder. For the avoidance of doubt, these adjustments will only be
commercially reasonable in nature (such as to consider changes in volatility,
expected dividends, stock loan rate or liquidity relevant to the Shares and the
ability to maintain a commercially reasonable hedge position in the Shares) and
will not impact Company’s unilateral right to settle in Shares.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares commercially reasonably acceptable to Dealer; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Company to Dealer (or any affiliate designated by Dealer) of
the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer). The Private Placement Settlement for
such Restricted Shares shall include such customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
Dealer, due diligence rights (for Dealer or any designated buyer of the
Restricted Shares by Dealer), opinions and certificates, and such other
documentation, in each case as is customary for private placement agreements of
companies of comparable size, maturity and line of business, all commercially
reasonably acceptable to Dealer. In the case of a Private Placement

 

24



--------------------------------------------------------------------------------

Settlement, Dealer shall determine the appropriate discount to the Share
Termination Unit Price (in the case of settlement of Share Termination Delivery
Units pursuant to Section 9(i) above) or any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the number
of such Restricted Shares to be delivered to Dealer hereunder, which discount
shall only take into account the illiquidity resulting from the fact that the
Restricted Shares will not be registered for resale and any commercially
reasonable fees and expenses of Dealer (and any affiliate thereof) in connection
with such resale. Notwithstanding anything to the contrary in the Agreement or
this Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(i) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, commercially reasonable underwriting
discounts (if applicable), commercially reasonable commissions (if applicable),
indemnities due diligence rights, opinions and certificates, and such other
documentation as is customary for equity resale underwriting agreements of
companies of comparable size, maturity and line of business, all commercially
reasonably acceptable to Dealer. If Dealer, in its commercially reasonable
discretion, is not satisfied with such procedures and documentation or, in its
discretion, is not satisfied with results of a customary due diligence
investigation, then Private Placement Settlement shall apply. If Dealer is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (which, for the avoidance of doubt, shall be (x) the Share
Termination Payment Date in case of settlement in Share Termination Delivery
Units pursuant to Section 9(i) above or (y) the Settlement Date in respect of
the final Expiration Date for all Daily Number of Warrants) and ending on the
Exchange Business Day on which Dealer completes the sale of all Restricted
Shares in a commercially reasonable manner or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above). Dealer shall endeavor to sell such Shares or
Share Termination Delivery Units as soon as practicable following delivery of
such Shares or Share Termination Delivery Units. If any of such delivered Shares
or Share Termination Delivery Units remain after the realized net proceeds from
such resale exceed the Payment Obligation, Dealer shall return such remaining
Shares or Share Termination Delivery Units to Company. If the Payment Obligation
exceeds the realized net proceeds from such resale, Company shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following such resale the amount of such excess
(the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”), at Company’s option, in an amount that, based on the Settlement Price
on such day (as if such day was the “Valuation Date” for purposes of computing
such Settlement Price), has a dollar value equal to the Additional Amount. The
Resale Period shall continue to enable the sale of the Make-whole Shares. If
Company elects to pay the Additional Amount in

 

25



--------------------------------------------------------------------------------

  Shares, the requirements and provisions for Registration Settlement shall
apply. This provision shall be applied successively until the Additional Amount
is equal to zero. In no event shall Company deliver a number of Restricted
Shares greater than the Maximum Number of Shares.

 

  (iii)

Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date if at the
time the informational requirements of Rule 144(c) under the Securities Act have
been satisfied by the Company (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) under the Securities Act are not
satisfied with respect to Company) has elapsed in respect of any Restricted
Shares delivered to Dealer, unless Dealer is an affiliate of Company at such
time or has been an affiliate of Company in the immediately preceding three
months, Company shall promptly remove, or cause the transfer agent for such
Restricted Shares to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares upon request by Dealer (or such
affiliate of Dealer) to Company or such transfer agent, without any requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Dealer (or such affiliate of Dealer).
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, as in effect at the time
of delivery of the relevant Shares or Share Termination Delivery Property.

 

  (iv)

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (k)

Limit on Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement, the Equity Definitions or this Confirmation, Dealer may not exercise
any Warrant hereunder, in no event shall Dealer be entitled to receive or take
delivery of any Shares deliverable hereunder (or be deemed to so receive or so
take delivery), and Automatic Exercise shall not apply with respect to any
Warrant hereunder, in each case, to the extent (but only to the extent) that,
after such receipt or delivery of any Shares upon the exercise of such Warrant
or otherwise hereunder and after taking into account any Shares deliverable to
Dealer pursuant to any other warrants purchased by Dealer from Company
[including, without limitation, the letter agreement dated [                ],
2020 between Dealer and Company regarding Base Warrants (the “Base Warrant
Confirmation”)], (i) the Section 16 Percentage would exceed 7.5%, or (ii) the
Share Amount would exceed the Applicable Share Limit. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that, after such delivery and after taking into account any Shares
deliverable to Dealer pursuant to any other warrants purchased by Dealer from
Company [including, without limitation, under the Base Warrant Confirmation]2,
(i) the Section 16 Percentage would exceed 7.5%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 7.5%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.

 

 

2 

Include in Additional Warrant Confirmation.

 

26



--------------------------------------------------------------------------------

  (l)

Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

  (m)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

  (n)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (o)

Maximum Share Delivery.

 

  (i)

Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares greater than [                ]3 (the “Maximum Number of
Shares”) to Dealer in connection with the Transaction. Notwithstanding anything
to the contrary in the Agreement, this Confirmation or the Equity Definitions,
(i) the determination of whether the Maximum Number of Shares may be adjusted
upon any event, and, if so, the applicable adjustment thereto, shall be made
without regard to any amendments set forth herein to the relevant provisions of
the Equity Definitions, (ii) the Maximum Number of Shares shall not be adjusted
to exceed the Available Shares on account of any event that (x) constitutes a
Potential Adjustment Event solely on account of Section 11.2(e)(vii) of the
Equity Definitions and (y) is not within Company’s control and (iii) any Payment
Obligation hereunder shall be calculated without regard to the Maximum Number of
Shares; provided that, for the avoidance of doubt, the number of Shares
deliverable under Section 9(i) shall be limited to the Maximum Number of Shares.

 

  (ii)

In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this
Section 9(o)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any

 

3 

To be the lesser of (x) two times the Number of Shares and (y) (i) 19.9% of
outstanding Shares multiplied by (ii) (a) for the Base Warrant Confirmation,
100/115 or (b) for the Additional Warrant Confirmation, 15/115.

 

27



--------------------------------------------------------------------------------

  unissued Shares that are not reserved for other transactions; provided that in
no event shall Company deliver any Shares or Restricted Shares to Dealer
pursuant to this Section 9(o)(ii) to the extent that such delivery would cause
the aggregate number of Shares and Restricted Shares delivered to Dealer to
exceed the Maximum Number of Shares. Company shall immediately notify Dealer of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (A), (B) or (C) and the corresponding number of Shares or
Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

 

  (p)

Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

  (q)

[Insert relevant Dealer QFC Stay Rule language, if any.]

 

  (q)

Right to Extend. Dealer may postpone or add, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock loan market
or other relevant market or to enable Dealer to effect purchases of Shares in
connection with its commercially reasonable hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Issuer or an
affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer (provided that such requirements, policies and
procedures relate to regulatory issues and are generally applicable in similar
situations and are applied in a consistent manner to similar transactions).

 

  (r)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction other than during any such bankruptcy
proceedings; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s rights in respect of any transactions other than the Transaction.

 

  (s)

Securities Contract. The parties hereto intend for (i) the Transaction to be a
“securities contract” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6), 546(e)
and 555 of the Bankruptcy Code, (ii) a party’s right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code, and (iii) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

 

28



--------------------------------------------------------------------------------

  (t)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA (or any statute
containing any legal certainty provision similar to Section 739 of the WSTAA) or
any regulation under the WSTAA (or any such statute), nor any requirement under
WSTAA (or any statute containing any legal certainty provision similar to
Section 739 of the WSTAA) or an amendment made by WSTAA (or any such statute),
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u)

Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (v)

Early Unwind. In the event the sale of the [“Firm Securities”]4 [“Option
Securities”]5 (as defined in the Purchase Agreement) is not consummated with the
Initial Purchasers for any reason, or Company fails to deliver to Dealer
opinions of counsel as required pursuant to Section 9(a), in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date. Each of Dealer and Company represents
and acknowledges to the other that, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

  (w)

Payment by Dealer. In the event that, following payment of the Premium, (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Company an amount calculated under Section 6(e) of the
Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

  (x)

Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

 

4 

Insert for Base Warrant Confirmation.

5 

Insert for Additional Warrant Confirmation.

 

29



--------------------------------------------------------------------------------

  (y)

Listing of Warrant Shares. Company shall have submitted an application for the
listing of the Warrant Shares on the Exchange, and such application and listing
shall have been approved by the Exchange, subject only to official notice of
issuance, in each case, on or prior to the Premium Payment Date. Company agrees
and acknowledges that such submission and approval shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (z)

Tax Matters.

 

  (i)

Payee Representations:

For the purpose of Section 3(f) of this Agreement, Company makes the following
representation to Dealer:

Company is a corporation for U.S. tax purposes and a U.S. person (as that term
is defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended (the “Code”)).

 

   

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Company:

 

   

[It is a national banking association organized and existing under the laws of
the United States of America, and its federal taxpayer identification number is
[ ].]/ [It is a “U.S. person” (as that term is used in
Section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for U.S.
federal income tax purposes.]6

 

  (ii)

Tax Documentation. Each party shall provide to the other party a valid United
States Internal Revenue Service Form W-9 (or successor thereto), (i) on or
before the date of execution of this confirmation and (ii) promptly upon
learning that any such tax form previously provided by it has become obsolete or
incorrect. Additionally, each party shall, promptly upon request by the other
party, provide such other tax forms and documents reasonably requested by the
other party.

 

  (iii)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as defined in
Section 14 of the Agreement, shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (iv)

HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement, shall
not include any tax imposed on payments treated as dividends from sources within
the United States under Section 871(m) of the Code or any regulations issued
thereunder.

 

  (aa)

Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

 

6 

Insert as applicable.

 

30



--------------------------------------------------------------------------------

  (bb)

Amendment. This Confirmation and the Agreement may not be modified, amended or
supplemented, except in a written instrument signed by Company and Dealer.

 

  (cc)

Counterparts. This Confirmation may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
Dealer.

 

Very truly yours,          [             ]   By:  

                                                              

    Authorized Signatory     Name:

Accepted and confirmed

as of the Trade Date:

Square, Inc.

 

By:  

                                              

  Authorized Signatory   Name:

 

31



--------------------------------------------------------------------------------

Annex A

The Expiration Dates and the Daily Number of Warrants for each Expiration Date
are set forth below.

 

Expiration Date

  

Daily Number of Warrants

[                ]    [                ] [                ]   
[                ] [                ]    [                ] [                ]
   [                ] [                ]    [                ]
[                ]    [                ] [                ]   
[                ] [                ]    [                ] [                ]
   [                ] [                ]    [                ]
[                ]    [                ] [                ]   
[                ] [                ]    [                ] [                ]
   [                ] [                ]    [                ]
[                ]    [                ] [                ]   
[                ] [                ]    [                ] [                ]
   [                ] [                ]    [                ]
[                ]    [                ] [                ]   
[                ] [                ]    [                ] [                ]
   [                ] [                ]    [                ]
[                ]    [                ] [                ]   
[                ] [                ]    [                ] [                ]
   [                ] [                ]    [                ]
[                ]    [                ] [                ]   
[                ] [                ]    [                ] [                ]
   [                ] [                ]    [                ]
[                ]    [                ] [                ]   
[                ] [                ]    [                ] [                ]
   [                ] [                ]    [                ]
[                ]    [                ] [                ]   
[                ]

 

32